People v Mighty (2015 NY Slip Op 09122)





People v Mighty


2015 NY Slip Op 09122


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
THOMAS A. DICKERSON
CHERYL E. CHAMBERS, JJ.


2010-07775
2010-07777
 (Ind. No. 2258/09)

[*1]The People of the State of New York, respondent,
vJuan Mighty, appellant.


Juan Mighty, Napanoch, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnette Traill, Sharon Y. Brodt, and Ushir Pandit of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 11, 2013 (People v Mighty, 109 AD3d 841), dismissing an appeal from a judgment the Supreme Court, Queens County, rendered July 15, 2010, and modifying an amended judgment of the same court rendered July 28, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., DILLON, DICKERSON and CHAMBERS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court